Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 include the limitation “a position where the opening and closing body is near the obstacle”.  The term "near" is a relative term which renders the claim indefinite.  The term "near" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person considers as near the obstacle (e.g. 1 foot) would be considered far by someone who considers a smaller distance (e.g. 1 inch) as near.
A similar issues occurs in claims 4-6.
Claim 2 includes the limitation “when a distance from a position where the operation of the opening and closing body is started to the obstacle is short, and permits the operation of the opening and closing body when the distance is long”.  The terms “short” and "long" are relative terms which 
Dependent claims are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US patent 11124113 to Singh (hereinafter Singh).
Regarding claims 1 and 9, the vehicle opening and closing control device is shown in Singh in figures 1-2 with a controller, wherein the controller includes a control unit configured to control an opening and closing body drive device (automated operation of body including control unit further taught in column 3 lines 15-18) that drives an opening and closing body 18 of a vehicle, and to cause the opening and closing body to open and close based on an operation request, a detection unit configured to detect an obstacle present around the opening and closing body (further taught in column 3 lines 36-60) based on a detection result of an obstacle sensor 14a, and a setting unit configured to set a target stop position (position with predetermined space from obstacle as further taught in column 2 lines 36-59) that is a position where the opening and closing body 16 is near the obstacle based on a distance 
Regarding claim 2, as best understood, the control unit restricts operation of the opening and closing body 16 when a distance from a position where the operation of the opening and closing body is started to the obstacle is short (i.e. when the position is closer to the obstacle than the set gap), and permits the operation of the opening and closing body when the distance is long (i.e. when the position is farther from the obstacle than the set gap) in Singh.
Regarding claim 8, the control unit restricts operation of the opening and closing body 16 when a distance from a position where the operation of the opening and closing body is started to the obstacle is equal to or less than a first determination distance (the set gap), and permits the operation of the opening and closing body when the distance is longer than the first determination distance in Singh.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of US patent 7688013 to Frommer (hereinafter Frommer).

Regarding claim 7, Singh is silent as to speed control.  Speed control is shown in Frommer in figures 1A-7 with opening closing body 104 having a first speed when an obstacle is not detected as shown in figures 3-5 and noted at step 408 of figure 4 and when the obstacle is detected the control unit causes the body 104 to open at a second speed lower than the first as shown in figures 3-5 and further taught relative to step 408 in column 5 lines 46-50.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the opening closing body control device of Singh with the speed control of Frommer because the speed control allows for increased speed during non-obstacle detection while still providing safe obstacle detection and collision prevention and also helps prevent unnecessary stopping as taught in column 1 lines 7-column 2 line 8 of Frommer.

Claim 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of US patent 10871017 to Gregory (hereinafter Gregory).
.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh and Frommer, as applied to claim 3 above, and further in view of US patent 10871017 to Gregory (hereinafter Gregory).
Regarding claims 4 and 5, Singh is silent as to detection of a second object.  Two object detection is shown in Gregory in figures 1-10 where opening closing body 5 has obstacle detection in zone PZ and the obstacle detection stops door movement upon detection of the second object as shown in steps 130, 140, 240, and 250.  When provided with the second obstacle detection of Gregory, the control system of Singh would stop near (as best understood) the second object.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the opening closing body control device of Singh, having the lock of Frommer, with the two object detection of Gregory because detection of two objects allows for increased safety in case of moving objects and is in keeping with the full area mapping function monitoring the entire area around the vehicle of Singh taught in column 4 lines 11-59.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A KELLY whose telephone number is (571)270-3660.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CATHERINE A KELLY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

cak